Case 1:16-cr-00809-VM Document 527 Filed 05/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
: 16 CR 809 (VM)
-against- : ORDER
RANDY TORRES, et al.
Defendants.
----- X

VICTOR MARRERO, U.S.D.J.:

By letter dated May 19, 2020, counsel for defendants Randy
Torres, Walston Owen, and Charles Ventura request that any and
all probation department deadlines applicable tothe defendants,
including interviews and disclosures, be extended by, and the
defendants’ sentencing date be adjourned for, at least thirty
days. (See Dkt. No. 526.) The government does not object to this
request. Accordingly, it is hereby ordered that all probation
department deadlines as to Randy Torres, Walston Owen, and
Charles Ventura be extended by thirty days, and that the
sentencing of the defendants be rescheduled for Friday,
September 25, 2020 at 10:30 a.m.

SO ORDERED:

Dated: New York, New York
20 May 2020

“2.

 

 

“Victor Marrero
DS. Ded :
